Exhibit 10.3

TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (“Agreement”) is entered into on November 17,
2015 by and between Cogent Energy Solutions, LLC, a Delaware limited liability
company (“Contractor”), and Casper Crude to Rail, LLC, a Wyoming limited
liability company (the “Company”). Contractor and the Company may be referred to
herein individually as a “Party” and collectively as the “Parties.”
WHEREAS, on October 12, 2015, Contractor’s Affiliate, Casper Crude to Rail
Holdings, LLC, a Delaware limited liability company (“Seller”), and USDP CCR
LLC, a Delaware limited liability company “Buyer”), entered into a Membership
Interest Purchase Agreement (as amended or otherwise modified, the “Membership
Interest Purchase Agreement”), pursuant to which Seller agreed to sell all of
the issued and outstanding membership interests of the Company to Buyer; and
WHEREAS, prior to the Closing, Contractor operated the Company and provided
certain services with respect to the Company; and
WHEREAS, to effect the orderly transfer of the Company from Seller to Buyer,
Buyer desires that Contractor provide to the Company certain transition services
in accordance with the terms of this Agreement.
NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
1.DEFINITIONS. Unless otherwise defined in this Agreement, capitalized terms in
this Agreement have the meanings given to such terms in the Membership Interest
Purchase Agreement.
1.    SCOPE OF SERVICES. Effective as of the Closing Date, Contractor will
provide to the Company the services described on Exhibit A attached hereto
(each, a “Service” and collectively, the “Services”).
2.    INFORMATION. The Company agrees to provide Contractor in a timely manner
with any information reasonably necessary for Contractor to provide the Services
hereunder.
3.    LIMITATION ON SERVICES. Notwithstanding anything to the contrary in this
Agreement, in no event shall Contractor be obligated hereunder in connection
with the performance of its obligations under this Agreement to: (a) unless
otherwise agreed to between the Parties in writing, provide Services that
Contractor did not perform for the Company prior to the Closing Date or perform
any such Services in a manner substantially different from the manner in which
Contractor performed such Services for the Company prior to the Closing Date;
(b) provide any records, information, or data in any form or format except that
in which Contractor currently maintains such records, information, or data;
(c) make modifications to its existing systems or properties; (d) acquire
additional assets, equipment, rights, or properties (including computer
equipment, software, furniture, furnishings, fixtures, machinery, vehicles,
tools and other tangible personal property) that are not in the ordinary course
of operations of Contractor; (e) hire additional employees; (f) pay any costs
related to the transfer or conversion of data from Contractor or its Affiliates
to the Company;

1

--------------------------------------------------------------------------------



or (g) incur any obligations or liabilities, except, in each case, as expressly
set forth in this Agreement or the Membership Interest Purchase Agreement.
Notwithstanding anything herein to the contrary, the Company acknowledges that
(a) Contractor is not a professional provider of the types of services included
in the Services; (b) the personnel providing such Services may have other
responsibilities to the business of Contractor and its Affiliates to which said
personnel are required to devote substantial time that may take priority over
the provision of Services from time to time, to the extent consistent with
Contractor’s past practices in such regard; (c) such personnel will not be
dedicated full-time to performing the Services; and (d) certain personnel of
Contractor may leave the employment of Contractor or terminate their employment
or contract with Contractor during the term of this Agreement; provided,
however, that Contractor shall use its commercially reasonable efforts to
mitigate any interruption in Services resulting from such departures and to
resume as soon as reasonably practicable the Services in the manner agreed
hereunder. The Company acknowledges that all Services to be provided under this
Agreement shall be provided by Contractor to the extent that such Services do
not unreasonably interfere with the ongoing business and operations of
Contractor and its Affiliates, to the extent consistent with Contractor’s or
such Affiliate’s past practices, and the loss of any Contractor’s personnel may
materially impede Contractor’s ability to perform its obligations hereunder.
Except as provided above, Contractor makes no representation or warranty
regarding the ability of Contractor to retain any employees, contractors, or
subcontractors and Contractor shall have no liability as to the result of the
loss of any such employees, contractors, or subcontractors. Contractor shall not
be responsible for the accuracy of any information filed with any governmental
authority or furnished to the Company or to any of the Company’s employees for
inclusion in any reports or for results obtained by use of any inaccurate
information so filed or furnished, except, in each case, to the extent such
information is provided or furnished by Contractor or one of its Affiliates.
4.    STANDARD OF PERFORMANCE. Subject to the terms of this Agreement,
Contractor shall perform, or cause to be performed, the Services in a manner
that is substantially similar in nature, timing and quality, and with the same
degree of skill, prudence and care, as the actions comprising the Services were
previously performed by Contractor in accordance with past practices prior to
the Closing Date; provided, however, in no event shall Contractor have any
obligations or liability hereunder except to the extent expressly set forth
herein. Further, if the Company fails to consent to any reasonable request made
by Contractor hereunder or fails to provide Contractor with any reasonably
necessary information required by Contractor as contemplated in Section 3 above,
Contractor shall be excused from the performance of, and shall bear no liability
associated with, the Services that Contractor sought to perform in connection
with such consent request or that are dependent upon the information requested.
5.    TERMINATION. The term of this Agreement shall commence on the execution
date hereof and will continue thereafter for a period three months (the “Initial
Term”), after which the term of this Agreement shall be extended on a month to
month basis (each a “Renewal Term”); provided that, upon not less than thirty
(30) days prior written notice to Contractor, the Company may terminate the
Services (in whole or in part) as of the expiration of the Initial Term or any
Renewal Term; provided, further, that in no event shall the term of this
Agreement extend beyond the six month anniversary of the date hereof. The
Initial Term and any Renewal Terms are collectively referred to herein as the
“Term”.

2

--------------------------------------------------------------------------------



6.    PAYMENTS. The Company shall pay Contractor a fee of $30,000 per month (the
“Fee”) for performance of the Services hereunder. Contractors shall send the
Company an invoice for the Fee owed by the Company for the Services provided
during the prior calendar month (pro rated for any partial month). No later than
the tenth (10th) Business Day after its receipt of such invoice, the Company
shall pay Contractor the Fee set forth on such invoice. If the Company fails to
pay any amounts owed under this Agreement when due, such amounts shall accrue
interest at an interest rate of the Prime Rate as published from time to time in
the Wall Street Journal plus two percent (2%), or the highest rate permitted by
applicable law, whichever is lower, from the due date until paid. For such time
as any employees of or consultants or subcontractors to Contractor (or any
subcontractor) are providing the Services to Company under this Agreement,
(a) such employees or consultants will remain employees or consultants of
Contractor (or any subcontractor), as applicable, and shall not be deemed to be
employees of or consultants to the Company for any purpose, and (b) Contractor
shall be solely responsible for the payment and provision of all compensation,
wages, bonuses and commissions, employee benefits, including severance and
worker’s compensation, and the withholding and payment of applicable taxes
relating to such employment or engagement.
7.    CONFIDENTIALITY. During the term of this Agreement and for a period of two
(2) years thereafter, Contractor shall, and shall cause each member of the
Contractor Group to, hold in confidence (and not disclose or provide access to
any other Person) and not use, except in each case for the benefit of the
Company and as reasonably required in providing the Services contemplated by
this Agreement, any and all confidential or proprietary information provided by
the Company to the Contractor Group in connection with the Services, whether
written or oral, concerning the Company, except to the extent that Contractor
can show that such information: (i) is generally available to and known by the
public other than as a result of a violation of this Agreement by a member of
the Contractor Group; (ii) was lawfully acquired by a member of the Contractor
Group from and after the Closing Date from sources which are not known to such
member of the Contractor Group to be prohibited from disclosing such information
by a legal, contractual or fiduciary obligation; or (iii) was independently
developed by a member of the Contractor Group without use of any such
confidential information. If a member of the Contractor Group is compelled to
disclose any such confidential information by judicial or administrative process
or by other requirements of law, such disclosure shall not be a breach of this
Agreement, so long as Contractor promptly notifies the Company in writing (if
legally permissible) and discloses only that portion of such confidential
information which Contractor is advised by its counsel is legally required to be
disclosed; provided, however, that Contractor shall use commercially reasonable
efforts to cooperate with the Company, at the sole cost and expense of the
Company, so that the Company may obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
confidential information.
8.    DISCLAIMER OF WARRANTIES. NOTWITHSTANDING ANY OTHER TERMS IN THIS
AGREEMENT, CONTRACTOR MAKES NO, AND EXPRESSLY DISCLAIMS ANY AND ALL,
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, WITH RESPECT TO
THE PERFORMANCE OR RESULTS OF THE SERVICES. FURTHER, CONTRACTOR EXPRESSLY
DISCLAIMS, AND THE

3

--------------------------------------------------------------------------------



COMPANY AGREES THAT CONTRACTOR SHALL BE FREE FROM, ALL LIABILITY AND
RESPONSIBILITY TO THE COMPANY FOR ANY REPRESENTATION, WARRANTY, STATEMENT, OR
INFORMATION WITH RESPECT TO THE SERVICES THAT IS MADE OR COMMUNICATED (ORALLY OR
IN WRITING) TO THE COMPANY OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS, OR REPRESENTATIVES PURSUANT TO THE TERMS OF THIS AGREEMENT
(INCLUDING ANY OPINION, INFORMATION, PROJECTION, OR OTHER ADVICE THAT MAY HAVE
BEEN PROVIDED TO THE COMPANY PURSUANT TO THE TERMS OF THIS AGREEMENT BY ANY
MEMBER OF THE CONTRACTOR GROUP).
9.    LIABILITY AND INDEMNITY. THE COMPANY HEREBY RELEASES CONTRACTOR, ITS
EMPLOYEES, OFFICERS, DIRECTORS, STOCKHOLDERS, AND CONTRACTORS (INCLUDING THE
EMPLOYEES AND OFFICERS OF SUCH CONTRACTORS) (COLLECTIVELY “CONTRACTOR GROUP”)
FROM, AND SHALL FULLY PROTECT, DEFEND, INDEMNIFY, AND HOLD HARMLESS CONTRACTOR
GROUP FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF OR RESULTING FROM THE
SERVICES PROVIDED PURSUANT TO THIS AGREEMENT, INCLUDING ANY AND ALL LOSSES
RELATING TO (A) INJURY OR DEATH OF ANY PERSON(S) WHOMSOEVER, (B) DAMAGES TO OR
LOSS OF ANY PROPERTY OR RESOURCES, (C) BREACH OF CONTRACT, (D) COMMON LAW CAUSES
OF ACTION SUCH AS NEGLIGENCE, STRICT LIABILITY, NUISANCE, OR TRESPASS, OR
(E) FAULT IMPOSED BY STATUTE, RULE, REGULATION OR OTHERWISE; PROVIDED, HOWEVER,
THAT THIS SECTION 10 SHALL NOT APPLY TO LOSSES ARISING OUT OF OR RESULTING FROM
THE FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A MEMBER OF THE CONTRACTOR
GROUP.
10.    ASSIGNABILITY. Neither the Company nor Contractor shall assign or
sublease any rights or obligations under this Agreement without the prior
written consent of the non-assigning Party, except to an Affiliate of the
assigning Party. This restriction shall not affect Contractor’s right to engage
Contractor’s Affiliates and third party contractors and their respective
employees to perform the Services. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors, assigns, and legal representatives.
11.    FORCE MAJEURE.
(a)
If any member of Contractor Group is rendered unable, wholly or in part, by
Force Majeure (as defined in Section 12(c) herein) to carry out its obligations
under this Agreement, Contractor will give the Company written notice of the
Force Majeure as soon as reasonably practicable together with all reasonably
requested information relating thereto; thereupon, the obligations of
Contractor, so far as they are affected by Force Majeure, shall be suspended
during, but no longer than, the continuance of the Force Majeure, and the
Company shall not be required to pay any Fee with respect to such suspended
obligations for the duration of the Force Majeure. Contractor will use its
commercially reasonable efforts to remove the Force Majeure situation as quickly
as practicable.


4

--------------------------------------------------------------------------------



(b)
The Parties agree that, solely with respect to Section 12(a), the term
“commercially reasonable efforts” excludes the settlement of strikes, lockouts,
or other labor difficulty by the Party involved contrary in a manner contrary to
such Party’s lawful past practices.

(c)
The term “Force Majeure” as here employed shall mean occurrences beyond the
reasonable control of Contractor, which Contractor was unable to prevent by the
exercise of reasonable diligence at a reasonable cost and includes, without
limiting the generality of the foregoing, acts of God, strikes, lockouts, or
other industrial disturbance, acts of the public enemy, wars, terrorism,
blockades, public riots, insurrections, epidemics, lightning, fires, storm,
floods, landslides, explosions, earthquakes, tornados, governmental action,
governmental delay, civil disturbances, sabotage, malicious mischief, breakage
or accident to machinery or lines of pipe, freezing of wells or lines of pipe,
refusal or inability of resale purchaser(s) or transporter(s) to take deliveries
due to events of Force Majeure, inability of Contractor to obtain rights-of-way,
necessary materials, supplies, or permits (to the extent not caused by the
failure of Contractor to pay for or negligence to obtain such rights-of-way,
necessary materials, supplies or permits), any order, directive, or restraint
issued or imposed by an governmental authority, regulatory body or court having
jurisdiction.

12.    DAMAGES WAIVER. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES RESULTING FROM
OR ARISING OUT OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS
OR BUSINESS INTERRUPTIONS, HOWEVER SAME MAY BE CAUSED; AND EACH PARTY DOES
HEREBY WAIVE ANY RIGHTS THAT IT MAY HAVE TO SEEK ANY SUCH DAMAGES FROM THE OTHER
PARTY, EXCEPT TO THE EXTENT SUCH DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD
PARTY AGAINST A PARTY TO WHOM INDEMNITY IS OWED BY THE OTHER PARTY HEREUNDER.
THE WAIVER OF DAMAGES CONTAINED IN THIS SECTION 13 SHALL SURVIVE ANY TERMINATION
OF THIS AGREEMENT.
13.    GOVERNING LAW.
(a)
This Agreement and the transactions contemplated hereby shall be construed in
accordance with, and governed by, the laws of the State of Delaware, without
giving effect to conflicts of law provisions.

(b)
ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF DELAWARE IN EACH
CASE LOCATED IN THE CITY OF WILMINGTON AND COUNTY OF NEW CASTLE, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING


5

--------------------------------------------------------------------------------



IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(ii) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 14(c).

14.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any facsimile copies
or.pdf or other electronic transmission hereof or signature hereon shall, for
all purposes, be deemed originals.
15.    INDEPENDENT CONTRACTOR. In its performance of Services, all members of
Contractor Group shall be considered independent contractors. Nothing in this
Agreement is intended to create, or shall be construed as creating, a
partnership, joint venture, association for profit, or other business entity
between or among the Parties, and for federal and state income tax purposes, the
Parties do not intend that the provisions of Subchapter K, Chapter 1, Subtitle A
of the Internal Revenue Code of 1986, as amended, apply to the transactions
described in this Agreement. It is expressly understood and agreed that this
Agreement is a purely commercial transaction between the Parties, and that
nothing herein shall operate to create any fiduciary duty which a Party shall
owe to the other Party.
16.    SURVIVAL. Notwithstanding anything to the contrary in this Agreement, the
terms of Sections 5, 7, 8, 9, 10, 13, 14, and this Section 17 shall survive
indefinitely beyond the expiration of the Term of this Agreement, except with
respect to the obligations of the Contractor Group provided in Section 8 which
shall terminate as of the end of the period set forth therein.
17.    ENTIRE AGREEMENT. This Agreement (together with the Exhibits hereto)
constitute the entire agreement among the Parties and supersede any other
agreements, whether written or oral, that may have been made or entered into by
the Parties or any of their respective Affiliates relating to the transactions
contemplated hereby.
18.    SEVERABILITY. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall

6

--------------------------------------------------------------------------------



remain in full force and effect. The Parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the Laws governing this Agreement, they shall take any actions necessary
to render the remaining provisions of this Agreement valid and enforceable to
the fullest extent permitted by Law and, to the extent necessary, shall amend or
otherwise modify this Agreement to replace any provision contained herein that
is held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the Parties to the greatest extent legally permissible.
19.    NOTICES. All notices and communications required or permitted to be given
hereunder shall be in writing and shall be delivered personally, or sent by
bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by telex
or facsimile transmission (provided any such telex or facsimile transmission is
confirmed either orally or by written confirmation), addressed to the
appropriate Party at the address for such Party shown next to such party’s
signature to this Agreement. Any notice given in accordance herewith shall be
deemed to have been given when delivered to the addressee in person, or by
courier, or transmitted by facsimile transmission during normal business hours,
or upon actual receipt by the addressee after such notice has either been
delivered to an overnight courier or deposited in the United States Mail, as the
case may be.
[signature page follows]





7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the day and year first set forth
above.
CONTRACTOR
COGENT ENERGY SOLUTIONS, LLC
Address:
3100 Timmons Lane, Suite 210
Houston, TX 77027
Attn: Randall Balhorn and Steve Magness




By: /s/ Randall D. Balhorn    
Name: Randall D. Balhorn    
Title: Manager    
COMPANY
CASPER CRUDE TO RAIL, LLC
Address:
3100 Timmons Lane, Suite 210
Houston, TX 77027
Attn: Randall Balhorn and Steve Magness




By: /s/ Randall D. Balhorn    
Name: Randall D. Balhorn    
Title: Authorized Person    





Signature Page to Transition Services Agreement

--------------------------------------------------------------------------------




Exhibit A
Services
Product / Inventory Accounting
General Accounting & Reporting
IT Support
Customer Service









